PRICE, Judge.
Appellant’s non-jury trial for the offense of “reckless driving,” in violation of Section 3, Title 36, Code 1940, resulted in conviction. The court imposed a fine of $100.
The evidence presented by the State tended to show that R. C. Brooks, a highway patrolman, and Albert Kean, assistant Chief of Police of Fort Payne, Alabama, were riding together on November 2, 1956, when they saw a taxicab driven by defendant begin slowing down at the house, which was the destination of the officers. When they attempted to stop him, defendant speeded up and the officers gave chase. For some seven or eight miles, over a rough, slick road, the defendant drove *225at speeds ranging from 75 to 90 miles per hour. The officers were never able to overtake him. During the chase the officers and defendant met a few cars and there were several houses along the road.
Title 36, Section 3, Code 1940, reads in pertinent part, as follows:
“§ 3. Reckless driving. — Any person who drives any vehicle upon a highway carelessly and heedlessly in wilful or wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty of reckless driving * *
We are of the opinion the evidence was sufficient to sustain the judgment of conviction and there was no error in the denial of the motion to exclude the State’s evidence.
The defendant presented no evidence in his own behalf.
The judgment of conviction is affirmed.
Affirmed.